IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF MICHAEL H.                            No. 85027
                   HAMILTON, BAR NO. 7730.




                                          ORDER OF DISBARMENT
                              The Southern Nevada Disciplinary Board has filed, under SCR
                  112, a petition for attorney Michael H. Hamilton's disbarment by consent.
                  The petition is supported by Hamilton's affidavit, stating that he freely and
                  voluntarily consents to disbarment, after having had the opportunity to
                  consult with counsel. Hamilton acknowledges in the affidavit that he has
                  not complied with the orders entered in three prior disciplinary proceedings:
                  In re Discipline of Hamilton, No. 81256, 2020 WL 5512516 (Nev. Sept. 11,

                  2020) (Order Approving Conditional Guilty Plea Agreement) (suspending
                  attorney for four years to run concurrently with suspensions imposed in two
                  other cases); In re Discipline of Hamilton, No. 80556, 2020 WL 2319994
                  (Nev. May 8, 2020) (Order of Suspension) (imposing previously stayed 42-
                  month suspension based on attorney's failure to comply with conditions on
                  stayed portion of the suspension); In re Discipline of Hamilton, No. 78101,
                  2019 WL 2140630 (Nev. May 14, 2019) (Order Approving Conditional Guilty
                  Plea) (suspending attorney for four years with 42 months of the suspension
                  stayed subject to certain conditions).   And he admits that he could not
                  successfully defend against a disciplinary complaint based on his failure to
                  comply with the prior disciplinary orders.



SUPREME COURT
        OF
     NEVADA


(0) I947A     •
                            SCR 112 provides that an attorney who is the subject of a
                proceeding involving allegations of misconduct may consent to disbarment

                by delivering an affidavit to bar counsel, who must file it with this court.
                Hamilton's affidavit meets the requirements of SCR 112(1), and we
                conclude that the petition should be granted. Accordingly, Hamilton is
                disbarred. The provisions of SCR 115 and SCR 121.1 governing notice and
                publication of orders of disbarment shall apply to this order.
                            It is so ORDERED.




                                        Parraguirre


                                          , J.                                        J.
                Hardesty                                   Stiglich


                                            J.                                        J.
                Cadish                                     Silver


                                                                                      J.

                                                           Herndon




                cc:   Chair, Southern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      Law Offices of Michael H. Hamilton
                      Executive Director, State Bar of Nevada
                      Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A